El Juez Asociado Señoe Texidok,
emitió la opinión del tribunal.
En este caso en la denuncia se imputó a Bautista Maceira el hecho de comprar, para su beneficio, ilegal y maliciosa-mente, y con intención de apropiación y lucro, varios objetos robados, paquetes de hilo, blocks de papel y dos potes de peras, que le vendieron los menores Jesús Facundo, Angel Vargas, Luis Suárez, José Pizarro, Luis Rivera, Martín La-costa y Eligió Ortiz, en fin de diciembre de 1928, en Santurce, San Juan.
Del caso conoció en apelación la Corte de Distrito de San Juan, que dictó sentencia por la que condenó al acusado a quince días de cárcel y las costas. Y contra esa sentencia se ha interpuesto la presente apelación.
En el juicio, la prueba consistió en las declaraciones de varios testigos, que fueron:
Angel' Ortiz, Cabo de Policía Insular, que dijo que en unas investigaciones que se practicaron a consecuencia de varios robos en el barrio de Sunoco, supieron de un robo en el colmado Medina “que había sido realizado por ellos y bajo la confesión de ellos que los artículos habían sido vendidos a Maceira.” No ocuparon nada. Antonio Medina, dueño del establecimiento dijo que le faltó un hilo en una vidriera, pero no sabe quién lo cogió; no puede decir cuánto hilo; ni sabe si le falta algp más; no recuperó el hilo; conoce a Bautista Maceira, a quien le compró el establecimiento.
Luis Suárez, dijo no saber nada de los-paquetes de hilo, ni de bloques de papel, y sí de dos potes de peras que los cogió Jesús Facundo de la tienda de Medina, y se los comió.
*707Jesús Facundo Jiménez, declaró qne él, con otros much.ach.os, cogieron de la tienda de Antonio Medina unos paquetes de hilo, unos bloques de papel y dos potes- de peras, y se los vendieron a Bautista Maceira en su cafetín; no recuerda cuándo cogió los bloques de papel, ni los potes de peras, ni el hilo, ni cuándo los vendió.
José Pizarro, de nueve años, dijo no saber nada en el caso. Y en la misma forma declararon Angel Yargas y Luis Rivera.
Eligió Ortiz dijo que en el caso del colmado Medina se metieron y cogieron cajas de fósforos y potes de leche y dulces, y tres paquetes de hilo, que Jesús los cogió y se los vendió a una señora.
El acusado presentó prueba de buena reputación, repro-duciendo la del caso criminal No. 4745.
La corte declaró culpable al acusado y le impuso quince días de cárcel y las costas. Y contra esa sentencia se inter-puso la presente apelación, para fundamentar la cual 'se señalan cuatro errores, que son:
“I. La Corte erró en la apreciación de la prueba.
“II. La Corte erró al declarar culpable al acusado, basándose en prueba consistente en declaraciones de cómplices.
“III. La Corte erró al declarar culpable al acusado sin que se le ocupara la propiedad hurtada.
‘1IV. La Corte erró al declarar culpable al acusado sin que se iden-tificara la propiedad hurtada.”
Lo que verdaderamente ocurre en este caso, es que hay ausencia de prueba suficiente para una declaración de culpa-bilidad. Si se compara la denuncia con el testimonio que hemos extractado, se ve que los hechos denunciados no se probaron en el juicio.
Por esa razón, y sin entrar en otras consideraciones, debe revocarse la sentencia apelada y dictarse otra absolviendo al acusado.